Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment received on 02/02/22 for App. 17348953.  Claims 1-20 are now pending and ready for examination.

Response to Amendments
The amendment received on 02/02/22 has been entered and considered in full.

Response to Arguments
35 USC 101 Rejection
With regards to claim 1, the Applicant has amended the claim language to recite “training, by the processor, a classification model using the user data of the plurality of merchants, wherein the classification model is used to mark each merchant in at least one merchant cluster with a corresponding risk category”.  Therefore, the amended limitation is interpreted to be “significant more” to an abstract idea of collecting and analyzing data.  Training a model using a processor is interpreted to be an improvement to the existing technology.  The Examiner withdraws the previous rejection.

Allowable Subject Matter
Claims 1-20 are allowed for the same reasons as those given in the non final office action dated 11/26/21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667                                                                                                                                                                                                        /MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667